       Case 2:21-cv-00086-GGH Document 19 Filed 01/19/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY SCOTT KLIPPENSTEIN,                         Case No. 1:19-cv-01705-NONE-HBK
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        SACRAMENTO DIVISION OF THE
13           v.                                         EASTERN DISTRICT OF CALIFORNIA
14    SCOTT FRAUNHEIM,                                  (Doc. Nos. 1)
15                       Respondent.
16

17

18          This matter is before the Court upon initial review of the case, which was reassigned to the

19   undersigned on November 17, 2020.          (Doc. No. 1).     Petitioner Randy Scott Klippenstein,
20
     represented by counsel, is proceeding on his petition for writ of habeas corpus filed pursuant to 28
21
     U.S.C. § 2254. (Doc. No. 1). The petition was filed while Petition was incarcerated in Fresno
22
     County, which is located within the jurisdiction and venue of this court’s Fresno Division. Upon
23
     review, the petition challenges Petitioner’s state sentence and conviction that was entered by the
24

25   Superior Court of Sacramento, which is located within the jurisdiction and venue of the Sacramento

26   Division of the United States District Court for the Eastern District of California.
27

28
                                                        1
       Case 2:21-cv-00086-GGH Document 19 Filed 01/19/21 Page 2 of 3


 1            Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the petitioner
 2   was convicted or where the petitioner is incarcerated. Therefore, both the Sacramento Division and
 3
     the Fresno Division of the Eastern District of California have concurrent jurisdiction. See 28 U.S.C.
 4
     § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the convenience of
 5
     parties and witnesses, in the interest of justice, a district court may transfer any civil action to any
 6

 7   other district or division where it might have been brought.” 28 U.S.C. § 1404(a). Federal courts

 8   in California generally hear petitions for writ of habeas corpus in the district of conviction. Favor

 9   v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL 2671006, at *1 (E.D. Cal. June 21,
10
     2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968).
11
              Thus, the Court finds in its discretion “and in furtherance of justice” the petition should be
12
     transferred to the Sacramento Division of the Eastern District of California. 28 U.S.C. §§ 1404(a),
13
     2241(d).
14

15            Accordingly:

16
              1. The Clerk shall transfer this case to the United States District Court for the Eastern
17
              District of California, Sacramento Division; and
18
              2. All future filings shall reference the new case number assigned and shall be filed at:
19
20                                   United States District Court
                                     Eastern District of California
21                                   Sacramento Division
                                     501 I Street, Room 4-200
22                                   Sacramento, CA 95814

23
     IT IS SO ORDERED.
24

25
     Dated:      January 18, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
     Case 2:21-cv-00086-GGH Document 19 Filed 01/19/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         3
